UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement LANGUAGE ACCESS NETWORK, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4. Proposed maximum aggregate value of transaction: $ 5. Total fee paid: $ oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No: 3. Filing Party: 4. Date Filed: LANGUAGE ACCESS NETWORK, INC. 111 W. Rich Street, Suite 150, Columbus, Ohio 43215 January 22, 2008 NOTICE OF ACTION TAKEN PURSUANT TO WRITTEN CONSENT OF STOCKHOLDERS Dear Stockholder: This Notice and Information Statement are being furnished to you to provide a description of actions taken on January 22, 2008 by the holders of approximately 51.2% of our outstanding shares of Common Stock in accordance with Sections 78.320 and 78.565 of the Nevada Revised Statutes and our articles of organization and bylaws. This Information Statement is first being mailed to stockholders on or about February 1, 2008 and relates to the following actions of a majority of our stockholders: · To approve and authorize an acquisition agreement (the “Acquisition Agreement”), dated as January 16, 2008 by and among the us, Interim Support, LLC, a Nevada limited liability company, iBeam Support Solutiuons, LLC, a Nevada limited liability company and our wholly owned subsidiary, and the individual officers and directors of our company that have resigned in connection with the transactions described in the Acquisition Agreement. We will not take the above described corporate action until a date not less than 20 calendar days after we mail this Information Statement to our record stockholders. Under applicable federal securities laws, a corporate action approved in a written consent of stockholders cannot be taken until at least 20 calendar days after the date on which an information statement in definitive form is mailed to stockholders in accordance with SEC rules.Pursuant to the Acquisition Agreement, Interim Support, LLC has agreed to purchase, and we have agreed to sell, 100% of the issued and outstanding shares of capital stock of Language Access Network, LLC, an Ohio limited liability company and our wholly-owned subsidiary (“T-LAN”), in exchange for the assumption of certain liabilities and other terms described in the accompanying Information Statement (the “Sale”).Interim Support, LLC is an entity formed on October 5, 2007 by certain officers and directors of our company for the purposes of facilitating a loan transaction. The Acquisition Agreement is included as Annex A to the accompanying Information Statement.This Sale may constitute a sale of substantially all our assets within the meaning of the Nevada Revised Statutes, and thus, we have obtained the approval of the holders of a majority of our issued and outstanding Common Stock.Our board of directors approved the terms of the Acquisition Agreement and the transaction contemplated thereby on January 15, 2008. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. NO MEETING OF STOCKHOLDERS WILL BE HELD TO CONSIDER THE ACQUISITION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. Your vote or consent is not requested or required to approve these matters.The accompanying Information Statement is furnished only to inform you of the actions described above before they take effect in accordance with Rule 14c-2 of the Securities Exchange Act of 1934, as amended, and related provisions. By Order of the Board of Directors /s/Eric Schmidt Eric Schmidt President, CEO and Director 1 INFORMATION STATEMENT LANGUAGE ACCESS NETWORK, INC. 111 W. Rich Street, Suite 150, Columbus, Ohio 43215 January 22, 2008 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY NOTICE OF ACTION TAKEN PURSUANT TO WRITTEN CONSENT OF STOCKHOLDERS This Information Statement is being mailed on or about February 1, 2008 to our stockholders of record at the close of business on January 17, 2008 to inform you of the corporate action described herein before it takes effect in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended. On January 22, 2008, the holders of 16,482,260 shares of Common Stock, representing approximately 51.2% of the total number of issued and outstanding shares of our capital stock entitled to vote on this matter, approved the following resolutions by written consent: · To approve and authorize an acquisition agreement (the “Acquisition Agreement”), dated as January 16, 2008 by and among the us, Interim Support, LLC, a Nevada limited liability company, iBeam Support Solutiuons, LLC, a Nevada limited liability company and our wholly owned subsidiary, and the individual officers and directors of our company that have resigned in connection with the transactions described in the Acquisition Agreement. We will not take the above described corporate action until a date not less than 20 calendar days after we mail this Information Statement to our record stockholders. Under applicable federal securities laws, a corporate action approved in a written consent of stockholders cannot be taken until at least 20 calendar days after the date on which an information statement in definitive form is mailed to stockholders in accordance with SEC rules.As of January 17, 2008, we had 32,132,333 shares of Common Stock issued and outstanding, all of which are voting securities that would be entitled to vote on this matter at a special meeting of stockholders if one were to be held.Each share of Common Stock is entitled to one vote. Section 78.320 of the Nevada Revised Statutes (the “NRS”) provides that any action which may be taken at any annual or special meeting of stockholders may be taken without a meeting and without prior notice if a consent in writing setting forth the action taken is signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to take such action.In order to eliminate the costs and management time involved in obtaining proxies and in order to effect the above actions as early as possible, our board of directors obtained the written consent of our stockholders who, in the aggregate, hold shares representing more than 50% of the Company's issued and outstanding shares of voting capital stock.Accordingly, no other vote or stockholder action is required. We have asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material.We will also pay the expenses of furnishing this Information Statement, including the costs of preparing, assembling and mailing this Information Statement. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS’ MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN.NO VOTE OR OTHER ACTION BY OUR STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT.NEVERTHELESS, YOU ARE URGED TO READ THIS INFORMATION STATEMENT CAREFULLY AND IN ITS ENTIRETY. Any stockholder who desires more information regarding us may review our filings with the Securities and Exchange Commission. We are a public company and file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission.Copies of the reports, proxy statements and other information may be read and copied at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20549.You can request copies of such documents by writing to the SEC and paying a fee for the copying cost. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains a web site at (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. Our Common Stock is quoted on the OTC Bulletin Board by the National Association of Securities Dealers, Inc. under the symbol “LANW.OB.” The date of this Information Statement is January 22, 2008. 2 Table of Contents Page STATEMENTS REGARDING FORWARD LOOKING INFORMATION 4 CERTAIN DEFINITIONS 5 THE PARTIES TO THE SALE 5 THE BUSINESS OF LANGUAGE ACCESS AFTER THE SALE 6 THE SALE 6 INTERESTS OF LANGUAGE ACCESS OFFICERS AND DIRECTORS IN THE SALE 8 RISK FACTORS 9 THE ACQUISITION AGREEMENT 11 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 13 WHERE YOU CAN FIND ADDITIONAL INFORMATION 15 CERTAIN UNAUDITED PRO FORMA CONDENSED FINANCIAL INFORMATION 16 LANGUAGE ACCESS NETWORK, INC. UNAUDITED FINANCIAL STATEMENTS 17 Annexes Annex A - Acquisition Agreement, dated January 16, 2008 3 STATEMENTS REGARDING FORWARD LOOKING INFORMATION This Information Statement and the documents incorporated in this document by reference contain forward-looking statements within the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operations and business, and on the expected impact of the Sale on the Company's financial performance. Words such as "anticipates," "expects," "intends," "plans," "believes," "seeks," "estimates" and similar expressions identify forward-looking statements. These forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. All statements herein that are not statements of historical fact are forward-looking statements. Although management believes that the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that those expectations will prove to have been correct. Forward looking statements in this Information Statement include, but are not limited to the following: · Our beliefs, expectations and intentions regarding our operations after the Sale; · Our expectation that the Sale will be completed after all conditions to Acquisition Agreement are satisfied or waived and that the Sale will be completed in the first quarter of 2008; · that we generally do not expect any waivers of conditions to the Acquisition Agreement to be significant enough to require resolicitation of stockholders; · that the closing date of the transaction will be as soon as practicable after the satisfaction or waiver of all conditions to the Acquisition Agreement; · the financial results set forth in our unaudited pro forma consolidated financial data. All forward-looking statements included in this Information Statement are not guarantees of future performance and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. Some of the factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, but are not limited to, the following possibilities: · the timing of the completion of the proposed Sale may be materially delayed or the Sale may be prohibited; · general economic conditions or conditions in securities markets may be less favorable than anticipated; · retaining key personnel after the Sale may be more difficult than expected; · contingencies may arise of which we arenot currently aware or of which we underestimated the significance; · our revenues after the Sale may be lower than expected; · our after the Sale may depend on factors that we are not currently aware of; · certain delays regarding the closing of the Sale that we are currently not aware of; Some of these factors and additional risks and uncertainties are further discussed under “Risk Factors” beginning on page9 of this Information Statement. Because such forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by such statements. Our stockholders are cautioned not to place undue reliance on such statements, which speak only as of the date of this Information Statement or the date of any document incorporated herein by reference. 4 CERTAIN DEFINITIONS For the purposes of this Information Statement, the terms "Language Access," we," "us," "our," and the "Company" refer to Language Access Network, Inc., a Nevada corporation.The term “T-LAN” refers to Language Access Network, LLC, an Ohio limited liability company and wholly owned subsidiary of Language Access. The term “Acquisition Agreement” refers to the Acquisition Agreement by and among Language Access, Interim Support, LLC, Support Solutiuons, LLC, a Nevada limited liability company and our wholly owned subsidiary, and the individual officers and directors of our company that have resigned in connection with the transactions described in the Acquisition Agreement, dated January 16, 2008.The term “Sale” refers to the sale of all of the issued and outstanding common stock of T-LAN by Language Access to Interim Support, LLC. The term “Purchaser” refers to Interim Support, LLC, a Nevada limited liability company.The term “Common Stock” means to the common stock of Language Access, $0.001 par value per share.References to the “NRS” shall refer to the Nevada Revised Statutes. THE PARTIES TO THE SALE Language Access Network, Inc. 111 W. Rich Street, Suite 150 Columbus, Ohio 43215 (614) 355-0900 We operate through two subsidiaries: T-LAN and iBeam Solutions, LLC. T-LAN provides video language interpretation services on a national and international basis. T-LAN is currently focused on interpretation services in the health care (hospital, clinic) and pharmacy industries. iBeam Solutions, LLC, founded in 2000 and based in Canal Winchester, Ohio, is a comprehensive provider of technology solutions to businesses. Our Common Stock, par value $0.001 per share, is traded on the OTC Bulletin Board. iBeam Solutions, LLC. 111 W. Rich Street, Suite 150 Columbus, Ohio 43215 (614) 355-0900 Upon consummation of the proposed Sale of T-LAN, our remaining business will be iBeam Solutions, LLC. A description of the business of iBeam Solutions, LLC is described in this Information Statement under the heading “THE BUSINESS OF LANGUAGE ACCESS AFTER THE SALE.” Interim Support, LLC 111 W. Rich Street, Suite 150 Columbus, Ohio 43215 (614) 355-0900 The Purchaser is a Nevada limited liability company formed on October 5, 2007 under management and membership of our officers and directors including, Laurence E. Sturtz, Andrew Panos, James Schilling, Dr. John “Jack” Perez, Dr. Val Warhaft, Dr. James Ginter, and Michael Guirlinger, for the purpose of facilitating a loan to Language Access. Directors In connection with the Sale, on January 16, 2008, Laurence Sturtz, Andrew Panos, Dr. John Perez, Dr. Val Warhaft and Dr. James Ginter resigned as members of our board of directors, Laurence Sturtz resigned as chairman of the board of directors, Andrew Panos resigned as President of our company, and Michael Guirlinger resigned as Chief Executive Officer, Chief Operating Officer and Chief Financial Officer of our company. Laurence Sturtz, Andrew Panos, Dr. John Perez, Dr. Val Warhaft and Dr. James Ginter will continue to serve as members of the board of directors until the filing and mailing of a notice on Schedule 14f-1 Information Statement of our company. 5 THE BUSINESS OF LANGUAGE ACCESS AFTER THE SALE Upon consummation of the proposed Sale of T-LAN, the business of iBeam Solutions, LLC will comprise our operations for the foreseeable future. We acquired our wholly-owned subsidiary iBeam Solutions, LLC (“iBeam”) on July 31, 2007. iBeam was organized in the state of Ohio as a Limited Liability Company on October 5, 2000, and incorporated in the state of Ohio on January 9, 2001. iBeam’s business plan remains focused on providing technology solutions to businesses nationally and internationally by providing hardware, software, temporary employees, and consulting services. iBeam is a Microsoft Certified Partner, Novell certified, Dell Alliance Partner, and resellers for most major brands including Compaq, IBM, Toshiba, APC, Liebert, Symantec, 3Com, Cisco, McAfee, Canon, SonicWALL and many more. Some of their clients include Cardinal Health, The Daimler Group, Zieger Tigges Little &
